UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-7872



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


STANLEY HOBEREK,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-99-13)


Submitted:   August 12, 2004                 Decided:   August 17, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stanley Hoberek, Appellant Pro Se.  Robert H. McWilliams, Jr.,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Stanley   Hoberek   appeals      the   district    court’s    order

denying his Fed. R. Crim. P. 35 motion for correction of illegal

sentence.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court. See United States v. Hoberek, No. CR-99-13 (N.D.W.

Va. Nov. 7, 2003).          We dispense with oral argument because the

facts    and    legal    contentions   are     adequately   presented       in   the

materials      before    the   court   and     argument   would    not   aid     the

decisional process.



                                                                         AFFIRMED




                                       - 2 -